Miller, J.,
filed the following opinion, in which Alvey, C. J., concurred:
In assenting to the reversal of the decree in this case and to the overruling of the motion for a re-argument, I *138do so solely upon the ground that I do not regard the evidence as sufficient to establish a gift of the money in question by Patterson to Reid, and not upon the ground that a creditor cannot make a gift to his debtor of the debt due to him by the latter, except by a delivery up of the note or other instrument evidencing the debt, or by an assignment or release in writing of the debt itself.
In the case of Linthicum vs. Linthicum, 2 Md. Ch. Dec., 21, a bill was filed by the obligor in a sealed note, against the executor of the obligee into whose possession the note came after the death of the obligee, and the Chancellor decreed the note to be cancelled upon proof that the testator did not intend to exact payment of the money due upon it, but originally intended it as a gift, or afterwards treated it as such and abandoned it as a debt, although such proof consisted entirely of the parol declarations of the testator unaccompanied by any other statements or papers of any description, and notwithstanding he retained possession of the note until his death. In support of his decree the Chancellor cites a number of English decisions which have been followed in this country in many cases, and which have been referred to with apparent approval by Judge Story in 2 Story’s Eq., sec. 706 a. He carefully distinguishes, (and in this the authorities he cites fully sustain him) such a transaction between creditor and debtor, where the intention of the creditor is clearly indicated by such proof and the surrounding circumstances, that the debt should be forgiven and released to the debtor himself, from the ordinary case of a gift inter vivos or mortis causa where there must be an actual delivery, according to the manner in which the particular thing, the subject of the gift, is capable of being delivered, and if such delivery is wanting, the gift is invalid both at law and in equity. Pennington vs. Gittings, 2 G. & J., 208; Baltimore Retort and Fire Brick Co. vs. Mali, 65 Md., 93.
*139That decision was made by the Chancellor in 1849, and I know of no case in this Court in which it has been either expressly or inferentially overruled, or in which a different doctrine has been laid down. I cannot therefore assent to any expressions in the opinion of my brother Bkyan in this case, which either in express terms amount to an overruling of this decision of the Chancellor, or which the profession may reasonably construe as having that effect. In my judgment, the case does not call for any expression of opinion on that subject.
I am instructed by Chief Judge Alvey to say that he concurs in "the above views.
(Filed 23rd June, 1887.)